


Exhibit 10.2.17
CAPITAL ONE FINANCIAL CORPORATION
2004 STOCK INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AWARD AGREEMENT
No. of Shares Subject to Option: 106,973
THIS NONSTATUTORY STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated
February 4, 2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL
CORPORATION, a Delaware corporation (“Capital One” or the “Company”), and
Richard D. Fairbank (“Optionee” or “you”), is made pursuant and subject to the
provisions of the Company’s 2004 Stock Incentive Plan, as amended and restated
(the “Plan”), and all capitalized terms used herein that are defined in the Plan
shall have the same meaning given them in the Plan unless otherwise defined
herein.
W I T N E S S E T H :
1.     Grant of Options. Capital One hereby grants to Optionee options to
purchase from the Company (each an “Option,” collectively, the “Options”) all or
any part of an aggregate of 106,973 shares (the “Option Shares”) of common stock
of the Company, $.01 par value per share, at the purchase price per share of
$63.73 (the “Option Price”), being not less than 100% of the Fair Market Value
per share on the Date of Grant, such Options to be exercisable as hereinafter
provided. The Options shall be nonstatutory options that do not receive
favorable tax treatment under Section 422 of the Internal Revenue Code.
2.     Terms and Conditions. The Options evidenced by this Agreement are subject
to the following terms and conditions:
(a)     Expiration Date. The Options shall expire on February 3, 2026 (the
“Expiration Date”) unless earlier terminated as provided for herein.
(b)     Transferability. The Options are transferable under the following
conditions:
(i)     Except as provided in the following paragraph and in Section 2(d) below,
the Options shall be nontransferable except by will or by the laws of descent
and distribution and, during the lifetime of Optionee, may be exercised only by
Optionee, except as provided in Section 3 below.
The Options (or any portion thereof) may be transferred by the Optionee to (1)
the spouse, children, or grandchildren of Optionee (each, an “Immediate Family
Member”); (2) a trust or trusts for the exclusive benefit of Optionee and/or
Immediate Family Members; or (3) a partnership in which Optionee and/or
Immediate Family Members are the only partners, provided that (a) no
consideration is paid to the Optionee in connection with the transfer; (b) in
the event of a transfer to an individual, the Options are exercisable, during
the original transferee’s lifetime, only by the transferee or by his or her
guardian or legal representative; (c) following such transfer, Optionee retains
no interest or reversion in the Options (or the underlying Shares upon exercise)
and has no right to alter or amend the Options or revoke the transfer; and (d)
subsequent transfer of the Options by the transferee (excluding transfers by
will or by the laws of descent and distribution) is prohibited.
Following transfer, the Options shall continue to be subject to the same terms
and conditions as were applicable to the Options immediately before transfer
(including terms and conditions based on the employment status of the Optionee);
provided that where appropriate, all references in this Agreement to “Optionee”
shall be deemed to refer to the transferee.
(ii)     Promptly upon transfer of any Options, the Optionee shall deliver
written notice of the transfer to the Company’s Human Resources Department at
the Company’s West Creek office in Richmond, Virginia. That written notice shall
identify the transferee and the effective date of the transfer.
(iii)     If sale to the transferee of the Option Shares issuable upon exercise
of the Options is not registered under the Securities Act of 1933, as amended,
the Company, in its sole discretion, may condition such sale upon such terms and
requirements as it deems appropriate to comply with applicable law.
(c)     Vesting of Options. Subject to the provisions of Sections 3, 11(a) and
11(b) below, the Options shall vest and become exercisable in full on February
15, 2019 (the “Vesting Date”) or, if earlier, upon the death or Disability of
Optionee and in that event the date upon which the Options vest and become
exercisable due to death or Disability




--------------------------------------------------------------------------------




shall be the “Vesting Date” for all purposes hereunder. Upon the Optionee’s
Retirement before the Vesting Date, the Options shall continue to vest and shall
become exercisable in full on the Vesting Date, subject to reduction pursuant to
Sections 11(a) and 11(b). The period between January 1, 2016 and the Vesting
Date shall be the “Performance Period.” Except as otherwise provided in Sections
3(a), 3(b), 3(c) and 3(d) below, the right of Optionee and Optionee’s successors
in interest to exercise the Options shall terminate three months after the date
Optionee’s employment terminates (but no later than the Expiration Date).
(d)     Method of Exercising and Payment for Shares. The Options may be
exercised by:
(i)Following the procedures for the exercise of Options as may be established
from time to time by the Company or its designated agent (the “Procedures”). The
Company will notify Optionee of the Procedures which will specify (1) any
required notification, whether oral or written, to the Company or its designated
agent; (2) the method for cash payment of the Option Price and any additional
amounts to the Company or its designated agent; (3) if an Optionee elects to
substitute Shares that an Optionee owns (valued at the Fair Market Value on the
exercise date) for all or any portion of the cash payment, the method for
delivery of such Shares to the Company or its designated agent; (4) if the
Optionee exercises by means of a “cashless exercise,” any requirements related
to such cashless exercise; and (5) any other requirements, including completion
of any required tax or other forms, which must be completed prior to the
exercise of the Options. The Optionee may contact (a) the Human Resources
Department at the Company’s West Creek office in Richmond, Virginia or (b) the
Company’s designated agent to obtain a copy of the Procedures; or
(ii)     Delivering written notice of exercise to the Human Resources Department
at the Company’s West Creek office in Richmond, Virginia or to the Company’s
designated agent. Such notice shall be accompanied by payment of the Option
Price in full by cash (which shall include payment by check, bank draft or money
order payable to the order of the Company). Optionee may by election substitute
the delivery of Shares that Optionee owns (valued at their Fair Market Value on
the date of exercise) that are duly endorsed for transfer for all or any portion
of the cash payment, or Optionee may exercise the Options by means of a
“cashless exercise” pursuant to which Option Shares may be issued directly to
Optionee’s designated broker/dealer upon receipt by the Company of the Option
Price in cash from such broker/dealer.
The exercise date will be, in the case of (i) above, the date upon which all of
the Procedures have been completed by the Optionee, or such later date as agreed
to by the Optionee and the Company or its designated agent, and in the case of
(ii) above, the date that the written notice, together with any accompanying
payment, is received by the Company.
3.     Termination of Employment. If Optionee’s employment with the Company or
any Subsidiary terminates for any reason, including for Cause, as defined
herein, other than death, Disability, Retirement or a termination following a
Change of Control in accordance with Section 3(a), Optionee shall forfeit all
rights under the Options except to the extent that the Options are already
vested.
(a)    Vesting and Exercise following a Change of Control. Upon Optionee’s
termination of employment by Capital One without Cause or by Optionee for Good
Reason (each as defined below), in either case on or prior to the second
anniversary of the occurrence of a Change of Control of Capital One, then,
notwithstanding anything herein to the contrary, the Options shall vest and
become exercisable immediately upon the occurrence of your termination of
employment following such Change of Control (to the extent not previously vested
or forfeited as provided herein) and such date of termination shall be the
Vesting Date. Any such vested Options outstanding as of the date of such
termination shall remain outstanding and exercisable through the Expiration
Date.
(b)     Exercise following Death. Except as provided in Section 3(d), if
Optionee dies while employed by the Company or any Subsidiary or within three
months following termination of employment, and before the exercise in full or
expiration of the Options, Optionee’s estate, or the person or persons to whom
the rights under the Options shall have passed by will or the laws of descent
and distribution, may exercise the Options at any time within three years
following Optionee’s death (but in any event no later than the Expiration Date).
(c)     Exercise following Disability. In the event of termination of Optionee’s
employment by the Company or any Subsidiary by reason of Disability approved by
the Company before exercise in full or expiration of the Options, Optionee may
exercise the Options at any time within three years following such termination
of employment (but in any event no later than the Expiration Date).




--------------------------------------------------------------------------------




(d)     Exercise following Retirement. In the event of termination of Optionee’s
employment by reason of Retirement before exercise in full or expiration of the
Options, Optionee may exercise the Options at any time subsequent to vesting and
before the Expiration Date. Notwithstanding the foregoing, in the event that the
Optionee dies following Optionee’s termination of employment by reason of
Retirement but prior to the Expiration Date, the Options shall immediately
become fully exercisable (if not exercisable already), and Optionee’s estate or
the person or persons to whom the rights under the Options shall have passed by
will or the laws of descent and distribution, may exercise the Options at any
time within three years following Optionee’s death (but in any event no later
than the Expiration Date).
For purposes of this Section 3, it shall not be considered a termination of
employment if Optionee is placed by the Company or any Subsidiary on military or
sick leave or such other type of leave of absence that the Committee in its sole
discretion considers as continuing the employment relationship intact. At the
time of any exercise of any Options exercised pursuant to this Section 3, the
Option Price shall be paid in full as provided in Section 2.
For purposes of this Agreement, “Cause” shall mean (1) the willful and continued
failure to perform substantially your duties with the Company or any Affiliate
(other than any such failure resulting from incapacity due to physical or mental
illness or following your delivery of a Notice of Termination for Good Reason),
after a written demand for substantial performance is delivered to you by the
Board or the Committee that specifically identifies the manner in which the
Board or the Committee believes that you have not substantially performed your
duties, or (2) the willful engaging by you in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company. No act,
or failure to act, on the part of you shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act,
or failure to act, based upon (A) authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
of the Affiliate and is not publicly-traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”) or (B) the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by you in good faith and in the best interests of the Company. The
cessation of your employment shall not be deemed to be for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding you, if you are a member of the Applicable
Board) at a meeting of the Applicable Board called and held for such purpose
(after reasonable notice is provided to you and you are given an opportunity,
together with your counsel, to be heard before the Applicable Board), finding
that, in the good faith opinion of the Applicable Board, you are guilty of the
conduct described in this paragraph, and specifying the particulars thereof in
detail.
For purposes of this Agreement, “Good Reason” shall mean (1) the assignment to
you of any duties inconsistent in any respect with your position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or any action by the Company that results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
that is remedied by the Company promptly after receipt of notice thereof given
by you; (2) any failure by the Company to pay your compensation owed other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and that is remedied by the Company promptly after receipt of notice thereof
given by you; (3) the Company’s requiring you (I) to be based at any office or
location more than 35 miles from the office or location at which you were
required to work as of the date of this Agreement or (II) to travel on Company
business to a substantially greater extent than required during the 120-day
period immediately prior to the date the Change of Control occurs; or (4) any
other action or inaction that constitutes a material breach by the Company of
this Agreement or any employment agreement. For purposes of this paragraph, any
good faith determination of Good Reason made by you shall be conclusive. Your
mental or physical incapacity following the occurrence of an event described
above in clauses (1) through (4) shall not affect your ability to terminate
employment for Good Reason.
Any termination by the Company for Cause, or by you for Good Reason, shall be
communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.
“Date of Termination” means, if your employment is terminated by the Company for
Cause, or by you for Good Reason, the date of receipt of the Notice of
Termination or such later date specified in the Notice of Termination, as the
case may be. You




--------------------------------------------------------------------------------




and the Company shall take all steps necessary to ensure that any termination
described in Section 3(a) constitutes a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”
4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.
5.     Tax Obligations Upon Exercise of Options. The difference, on the date of
exercise, between the Fair Market Value of the Option Shares purchased and the
Option Price is compensation taxable to Optionee as ordinary income on the date
of exercise and is subject to applicable federal, state and local taxes that the
Company is obligated to withhold. The Company’s designated agent will
automatically withhold upon exercise the number of Option Shares having a Fair
Market Value equal to the minimum applicable withholding taxes, unless the
Optionee makes other arrangements suitable to the Company for the payment of all
applicable withholding taxes.
6.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.
7.     Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of this Agreement,
except terms otherwise defined herein, the provisions of the Plan shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.
8.     Bound by Plan. In consideration of the grant of the Options, Optionee
agrees that he will comply with such conditions as the Committee may impose on
the exercise of the Options and be bound by the terms of the Plan.
9.     Employment Status. This Agreement does not constitute a contract of
employment nor does it alter Optionee’s terminable at will status or otherwise
guarantee future employment.
10.     Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of Optionee, his legatees, distributees and
personal representatives, and the Company and its successors and assigns.
11.     Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.
(a)Performance-Based Adjustment. The number of Options vesting on the Vesting
Date shall be subject to reduction as follows:
(i)     For each fiscal year of the Company ending during the Performance
Period, if any, that the Core Earnings for the Company for such fiscal year, as
certified by the Committee, are not positive (i.e., Core Earnings are not
greater than zero):
(A)     The number of Options scheduled to vest on the Vesting Date shall be
reduced by 17,829; and
(B)    The Committee shall determine the extent, if any, to which you are
accountable for such outcome, and, based on such determination, the Committee
shall determine (I) whether the number of Options scheduled to vest on the
Vesting Date shall be reduced by up to an additional 17,829 Options and (II)
whether the Vesting Date shall be delayed for all or any portion of such Options
that are not so reduced.
The Committee shall make the determinations referenced in Section 11(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.




--------------------------------------------------------------------------------




(ii)     For purposes of this Section 11(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 11(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. The number of Options vesting on the Vesting Date shall be subject
to reduction in an amount as determined by the Committee in its sole discretion
in the event that prior to the Vesting Date the Committee in its sole discretion
determines that (i) there has been misconduct resulting in either a violation of
law or of Capital One policy or procedures, including but not limited to Capital
One’s Code of Business Conduct and Ethics, that in either case causes
significant financial or reputational harm to Capital One and (ii) either you
committed the misconduct or failed in your responsibility to manage or monitor
the applicable conduct or risks.
(c)Forfeiture Event. Optionee agrees to reimburse the Company with respect to
the Options and Option Shares to the extent required by Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.
12.     Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Options and participation in the Plan.
13.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
14.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;
(b)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;
(c)    any recovery by the Company under this Agreement will be a recovery of
Options or Option Shares to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;
(d)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;
(e)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and




--------------------------------------------------------------------------------




(f)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.


                    
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ Mayo A. Shattuck III
 
 
Mayo A. Shattuck III
 
 
Chair, Compensation Committee
 
 
 
 
PARTICIPANT
 
By:
 
 
 
/s/ Richard D. Fairbank
 
 
Richard D. Fairbank
 
 
Chair of the Board, Chief Executive Officer and President





--------------------------------------------------------------------------------




APPENDIX A


PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS


The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 11(a)(i)(B) of the Agreement in
its sole discretion:


•
The extent to which Core Earnings were negative;



•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;



•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and



•
Such other factors as the Committee deems appropriate.









--------------------------------------------------------------------------------




CAPITAL ONE FINANCIAL CORPORATION
2004 STOCK INCENTIVE PLAN
NONSTATUTORY STOCK OPTION AWARD AGREEMENT
No. of Shares Subject to Option: %%TOTAL_SHARES_GRANTED%-%
THIS NONSTATUTORY STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated
February 4, 2016 (the “Date of Grant”), between CAPITAL ONE FINANCIAL
CORPORATION, a Delaware corporation (“Capital One” or the “Company”), and
%%FIRST_NAME%-% %%LAST_NAME%-% (“Optionee” or “you”), is made pursuant and
subject to the provisions of the Company’s 2004 Stock Incentive Plan, as amended
and restated (the “Plan”), and all capitalized terms used herein that are
defined in the Plan shall have the same meaning given them in the Plan unless
otherwise defined herein.
W I T N E S S E T H :
1.    Grant of Options. Capital One hereby grants to Optionee options to
purchase from the Company (each an “Option,” collectively, the “Options”) all or
any part of an aggregate of %%TOTAL_SHARES_GRANTED%-% shares (the “Option
Shares”) of common stock of the Company, $.01 par value per share, at the
purchase price per share of $xx.xx (the “Option Price”), being not less than
100% of the Fair Market Value per share on the Date of Grant, such Options to be
exercisable as hereinafter provided. The Options shall be nonstatutory options
that do not receive favorable tax treatment under Section 422 of the Internal
Revenue Code.
2.    Terms and Conditions. The Options evidenced by this Agreement are subject
to the following terms and conditions:
(a)    Expiration Date. The Options shall expire on February 3, 2026 (the
“Expiration Date”) unless earlier terminated as provided for herein.        
(b)    Transferability. The Options are transferable under the following
conditions:
(i)    Except as provided in the following paragraph and in Section 2(d) below,
the Options shall be nontransferable except by will or by the laws of descent
and distribution and, during the lifetime of Optionee, may be exercised only by
Optionee, except as provided in Section 3 below.
The Options (or any portion thereof) may be transferred by the Optionee to (1)
the spouse, children, or grandchildren of Optionee (each, an “Immediate Family
Member”); (2) a trust or trusts for the exclusive benefit of Optionee and/or
Immediate Family Members; or (3) a partnership in which Optionee and/or
Immediate Family Members are the only partners, provided that (a) no
consideration is paid to the Optionee in connection with the transfer; (b) in
the event of a transfer to an individual, the Options are exercisable, during
the original transferee’s lifetime, only by the transferee or by his or her
guardian or legal representative; (c) following such transfer, Optionee retains
no interest or reversion in the Options (or the underlying Shares upon exercise)
and has no right to alter or amend the Options or revoke the transfer; and (d)
subsequent transfer of the Options by the transferee (excluding transfers by
will or by the laws of descent and distribution) is prohibited.
Following transfer, the Options shall continue to be subject to the same terms
and conditions as were applicable to the Options immediately before transfer
(including terms and conditions based on the employment status of the Optionee);
provided that where appropriate, all references in this Agreement to “Optionee”
shall be deemed to refer to the transferee.
(ii)    Promptly upon transfer of any Options, the Optionee shall deliver
written notice of the transfer to the Company’s Human Resources Department at
the Company’s West Creek office in Richmond, Virginia. That written notice shall
identify the transferee and the effective date of the transfer.
(iii)    If sale to the transferee of the Option Shares issuable upon exercise
of the Options is not registered under the Securities Act of 1933, as amended,
the Company, in its sole discretion, may condition such sale upon such terms and
requirements as it deems appropriate to comply with applicable law.
(c)    Vesting of Options. Subject to the provisions of Sections 3, 11(a) and
11(b) below, the Options shall vest and become exercisable as follows:    




--------------------------------------------------------------------------------




One-third of the Options on February 15, 2017
One-third of the Options on February 15, 2018
One-third of the Options on February 15, 2019
Each of the dates immediately above shall be a “Scheduled Vesting Date.”
Notwithstanding the foregoing, any unvested and not previously forfeited Options
shall immediately vest and become fully exercisable upon the death or Disability
of Optionee. Upon the Optionee’s Retirement before vesting of the Options, the
Options shall continue to vest on the Scheduled Vesting Dates and remain subject
to reduction pursuant to Sections 11(a) and 11(b) and shall become exercisable
on the applicable Scheduled Vesting Dates. Except as otherwise provided in
Sections 3(a), 3(b), 3(c), 3(d) and 3(e) below, the right of Optionee and
Optionee’s successors in interest to exercise the Options shall terminate three
months after the date Optionee’s employment terminates (but no later than the
Expiration Date).
(d)    Method of Exercising and Payment for Shares. The Options may be exercised
by:
(i)    Following the procedures for the exercise of Options as may be
established from time to time by the Company or its designated agent (the
“Procedures”). The Company will notify Optionee of the Procedures which will
specify (1) any required notification, whether oral or written, to the Company
or its designated agent; (2) the method for cash payment of the Option Price and
any additional amounts to the Company or its designated agent; (3) if an
Optionee elects to substitute Shares that an Optionee owns (valued at the Fair
Market Value on the exercise date) for all or any portion of the cash payment,
the method for delivery of such Shares to the Company or its designated agent;
(4) if the Optionee exercises by means of a “cashless exercise,” any
requirements related to such cashless exercise; and (5) any other requirements,
including completion of any required tax or other forms, which must be completed
prior to the exercise of the Options. The Optionee may contact (a) the Human
Resources Department at the Company’s West Creek office in Richmond, Virginia or
(b) the Company’s designated agent to obtain a copy of the Procedures; or
(ii)    Delivering written notice of exercise to the Human Resources Department
at the Company’s West Creek office in Richmond, Virginia or to the Company’s
designated agent. Such notice shall be accompanied by payment of the Option
Price in full by cash (which shall include payment by check, bank draft or money
order payable to the order of the Company). Optionee may by election substitute
the delivery of Shares that Optionee owns (valued at their Fair Market Value on
the date of exercise) that are duly endorsed for transfer for all or any portion
of the cash payment, or Optionee may exercise the Options by means of a
“cashless exercise” pursuant to which Option Shares may be issued directly to
Optionee’s designated broker/dealer upon receipt by the Company of the Option
Price in cash from such broker/dealer.
The exercise date will be, in the case of (i) above, the date upon which all of
the Procedures have been completed by the Optionee, or such later date as agreed
to by the Optionee and the Company or its designated agent, and in the case of
(ii) above, the date that the written notice, together with any accompanying
payment, is received by the Company.
3.    Termination of Employment. If Optionee’s employment with the Company or
any Subsidiary terminates for any reason, including for Cause, as defined
herein, other than death, Disability, Retirement or a termination following a
Change of Control in accordance with Section 3(a), Optionee shall forfeit all
rights under the Options except to the extent that the Options are already
vested.
(a)    Vesting and Exercise following a Change of Control. Upon Optionee’s
termination of employment by Capital One without Cause or by Optionee for Good
Reason (each as defined below), in either case on or prior to the second
anniversary of the occurrence of a Change of Control of Capital One, then,
notwithstanding anything herein to the contrary, the Options shall vest and
become exercisable immediately upon the occurrence of your termination of
employment following such Change of Control (to the extent not previously vested
or forfeited as provided herein). Any such fully vested Options outstanding as
of the date of such termination shall remain outstanding and exercisable through
the Expiration Date.
(b)    Exercise following Death. Except as provided in Section 3(d), if Optionee
dies while employed by the Company or any Subsidiary or within three months
following termination of employment, and before the exercise in full or
expiration of the Options, Optionee’s estate, or the person or persons to whom
the rights under the Options shall have




--------------------------------------------------------------------------------




passed by will or the laws of descent and distribution, may exercise the Options
at any time within three years following Optionee’s death (but in any event no
later than the Expiration Date).
(c)    Exercise following Disability. In the event of termination of Optionee’s
employment by the Company or any Subsidiary by reason of Disability approved by
the Company before exercise in full or expiration of the Options, Optionee may
exercise the Options at any time within three years following such termination
of employment (but in any event no later than the Expiration Date).
(d)    Exercise following Retirement. In the event of termination of Optionee’s
employment by reason of Retirement before exercise in full or expiration of the
Options, Optionee may exercise the Options at any time subsequent to vesting and
before the Expiration Date. Notwithstanding the foregoing, in the event that the
Optionee dies following Optionee’s termination of employment by reason of
Retirement but prior to the Expiration Date, the Options shall immediately
become fully exercisable (if not exercisable already), and Optionee’s estate or
the person or persons to whom the rights under the Options shall have passed by
will or the laws of descent and distribution, may exercise the Options at any
time within three years following Optionee’s death (but in any event no later
than the Expiration Date).    
(e)    Exercise following termination by the Company not for Cause. In the event
of the involuntary termination of Optionee’s employment by the Company not for
Cause not in connection with a Change of Control as provided in Section 3(a),
then any such fully vested Options outstanding as of the date of such
termination shall remain outstanding and exercisable by the Optionee at any time
within two years following Optionee’s termination of service (but in any event
no later than the Expiration Date).
For purposes of this Section 3, it shall not be considered a termination of
employment if Optionee is placed by the Company or any Subsidiary on military or
sick leave or such other type of leave of absence that the Committee in its sole
discretion considers as continuing the employment relationship intact. At the
time of any exercise of any Options exercised pursuant to this Section 3, the
Option Price shall be paid in full as provided in Section 2.
For purposes of this Agreement, “Cause” shall mean (1) the willful and continued
failure to perform substantially your duties with the Company or any Affiliate
(other than any such failure resulting from incapacity due to physical or mental
illness or following your delivery of a Notice of Termination for Good Reason),
after a written demand for substantial performance is delivered to you by the
Board or the Chief Executive Officer of the Company that specifically identifies
the manner in which the Board or the Chief Executive Officer of the Company
believes that you have not substantially performed your duties, or (2) the
willful engaging by you in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company. No act, or failure to act,
on the part of you shall be considered “willful” unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon (A) authority given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of the Affiliate
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), (B) the instructions of the Chief Executive
Officer of the Company (unless you are the Chief Executive Officer at the time
of any such instruction) or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. The cessation of your employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Applicable Board (excluding
you, if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this paragraph, and
specifying the particulars thereof in detail.
For purposes of this Agreement, “Good Reason” shall mean (1) the assignment to
you of any duties inconsistent in any respect with your position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or any action by the Company that results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
that is remedied by the Company promptly after receipt of notice thereof given
by you; (2) any failure by the Company to pay your compensation owed other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and that is remedied by the Company promptly after receipt of notice thereof
given by you; (3) the Company’s requiring you (I) to be based at any office or
location more than 35 miles from the office or location at which you were
required to work as of the date of this Agreement or (II) to travel on Company
business to a substantially greater extent than required during




--------------------------------------------------------------------------------




the 120-day period immediately prior to the date the Change of Control occurs;
or (4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
paragraph, any good faith determination of Good Reason made by you shall be
conclusive. Your mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (4) shall not affect your ability
to terminate employment for Good Reason.
Any termination by the Company for Cause, or by you for Good Reason, shall be
communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.
“Date of Termination” means, if your employment is terminated by the Company for
Cause, or by you for Good Reason, the date of receipt of the Notice of
Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in Section 3(a) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”
4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Board’s right to
amend the Plan, neither this Agreement nor any provision hereof can be changed,
modified, amended, discharged, terminated or waived orally or by any course of
dealing or purported course of dealing, but only by an agreement in writing
signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.
5.    Tax Obligations Upon Exercise of Options. The difference, on the date of
exercise, between the Fair Market Value of the Option Shares purchased and the
Option Price is compensation taxable to Optionee as ordinary income on the date
of exercise and is subject to applicable federal, state and local taxes that the
Company is obligated to withhold. The Company’s designated agent will
automatically withhold upon exercise the number of Option Shares having a Fair
Market Value equal to the minimum applicable withholding taxes, unless the
Optionee makes other arrangements suitable to the Company for the payment of all
applicable withholding taxes.
6.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.
7.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.
8.    Bound by Plan. In consideration of the grant of the Options, Optionee
agrees that he will comply with such conditions as the Committee may impose on
the exercise of the Options and be bound by the terms of the Plan.
9.    Employment Status. This Agreement does not constitute a contract of
employment nor does it alter Optionee’s terminable at will status or otherwise
guarantee future employment.
10.    Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of Optionee, his legatees, distributees and
personal representatives, and the Company and its successors and assigns.




--------------------------------------------------------------------------------




11.    Performance-Based Adjustments, Clawbacks and Other Forfeiture Events.
(a)Performance-Based Adjustment. The number of Options vesting on the Scheduled
Vesting Date shall be subject to reduction as follows:
(i)    In the event that the Core Earnings of the Company for the Company’s
fiscal year ended immediately prior to such Scheduled Vesting Date, as certified
by the Committee, are not positive (i.e., Core Earnings are not greater than
zero):
(A)    The number of Options scheduled to vest on such Scheduled Vesting Date
shall be reduced by 50%, rounding up to the nearest whole share; and
(B)    The Committee shall determine the extent, if any, to which you are
accountable for such outcome and, based on such determination, the Committee
shall determine (I) whether all or any portion of the remaining Options
scheduled to vest on such Scheduled Vesting Date shall be forfeited and (II)
whether the Scheduled Vesting Date shall be delayed for all or any portion of
such Options that are not so forfeited.
The Committee shall make the determinations referenced in Section 11(a)(i)(B) in
its sole discretion, taking into account the factors set forth on Appendix A
hereto.
(ii)    For purposes of this Section 11(a), “Core Earnings” means the Company’s
net income available to common stockholders, excluding, on a tax-adjusted basis,
the impact of (A) impairment or amortization of intangible assets, (B) the build
or release of the allowance for loan and lease losses, calculated as the
difference between the provision for loan and lease losses and charge-offs, net
of recoveries, and (C) the change in the combined uncollectible finance charge
and fee reserve.
(iii)    In the event of any change to U.S. generally accepted accounting
principles affecting the treatment or classification of any component of Core
Earnings, such metric shall be calculated in a manner consistent with the
definitions herein to the extent practicable.
Notwithstanding anything to the contrary in this Agreement and for the avoidance
of doubt, in the event of a Change of Control of Capital One, there shall be no
reduction pursuant to this Section 11(a) for any fiscal year ending after the
date of such Change of Control.
(b)Clawback. All unvested Options granted hereunder shall be subject to
forfeiture in the event that the Committee in its sole discretion determines
that (i) there has been misconduct resulting in either a violation of law or of
Capital One policy or procedures, including but not limited to Capital One’s
Code of Business Conduct and Ethics, that in either case causes significant
financial or reputational harm to Capital One and (ii) either you committed the
misconduct or failed in your responsibility to manage or monitor the applicable
conduct or risks. In the event that the Committee makes a determination as
provided in the preceding sentence, all or any portion of Options that have not
yet vested under this Agreement as of the date of such determination shall be
forfeited in an amount as determined by the Committee in its sole discretion.
(c)Forfeiture Event. Optionee agrees to reimburse the Company with respect to
the Options and Option Shares to the extent required by Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.
12.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Options and participation in the Plan.
13.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.




--------------------------------------------------------------------------------




14.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;
(b)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;
(c)    any recovery by the Company under this Agreement will be a recovery of
Options or Option Shares to which you were not entitled under this Agreement and
is not to be construed in any manner as a penalty;     
(d)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;
(e)    the Company reserves the right to impose other requirements on the
Restricted Stock Units, any Shares acquired pursuant to the Restricted Stock
Units, and your participation in the Plan, to the extent Capital One determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local laws, rules and regulations, or to facilitate the
administration of the Restricted Stock Units and the Plan. Such requirements may
include (but are not limited to) requiring you to sign any agreements or
undertakings that may be necessary to accomplish the foregoing; and
(f)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.


    
                            
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
By:
 
 
 
/s/ JORY BERSON
 
 
Jory Berson
 
 
Chief Human Resources Officer







--------------------------------------------------------------------------------




PARTICIPANT


By: SIGNED BY ELECTRONIC SIGNATURE
%%FIRST_NAME%-% %%LAST_NAME%-%


BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iii) YOU
HAVE REVIEWED THE PLAN AND THE AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iv) YOU
HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S.
PROSPECTUS FOR THE PLAN; AND (v) YOU HEREBY AGREE TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN AND THE AGREEMENT.


* * * * *




--------------------------------------------------------------------------------




APPENDIX A
PERFORMANCE-BASED ADJUSTMENT DETERMINATION FACTORS
The Committee shall take into account the following factors for purposes of
making any determinations referenced in Section 11(a)(i)(B) of the Agreement in
its sole discretion:
•
The extent to which Core Earnings were negative;

•
Whether the outcome was the result of the performance of a line of business,
control function or staff group for which you exercised direct or indirect
responsibility;

•
The extent to which your performance contributed to the outcome, including your
performance with respect to risk management and oversight; and

•
Such other factors as the Committee deems appropriate.





